Citation Nr: 0740222	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  04-40 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a post total hip 
replacement, left hip disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
post total hip replacement, right hip disability.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1965 to November 1967.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2004 rating decision of the Newark, New Jersey Department of 
Veterans Affairs (VA) Regional Office (RO).  In September 
2007, a Travel Board hearing was held before the undersigned.  
A transcript of the hearing is of record.  At the hearing the 
veteran was granted a ninety day abeyance period for 
submission of additional evidence.  No additional evidence 
was received during that period.

The question of whether new and material evidence has been 
received to reopen the claim of service connection for the 
right hip disability must be addressed in the first instance 
by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it 
on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board 
finds that no such evidence has been offered, that is where 
the analysis must end; hence, what the RO may have determined 
in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The 
Board has characterized the claim accordingly.

The matter of entitlement to service connection for a right 
hip disability based on a de novo review is being REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if any action 
on his part is required.





FINDINGS OF FACT

1.  A left hip disability was not manifested in service; 
arthritis of the left hip was not manifested in the first 
postservice year; and the preponderance of the evidence is 
against a finding that the veteran's current left hip 
disability is related to his service.

2.  An October 1975 rating decision denied the veteran's 
claim seeking service connection for a right hip disability 
based essentially on findings that such disability was not 
shown.

3.  Evidence received since the October 1975 rating decision 
includes private treatment records which document that the 
veteran has a right hip disability, relates to an 
unestablished fact necessary to substantiate the claim of 
service connection for a right hip disability, and raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Service connection for a left hip disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  New and material evidence has been received, and the 
claim of entitlement to service connection for a right hip 
disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi,  16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Regarding the issue of whether new and material evidence has 
been received to reopen a claim of entitlement to service 
connection for a post total hip replacement, right hip 
disability; inasmuch as the determination below constitutes a 
full grant of the portion of the claim that is being 
addressed, there is no reason to belabor the impact of the 
VCAA on this matter, since any error in notice timing or 
content would be harmless.

Regarding the issue of service connection for left hip 
disability, via a July 2003 letter, the veteran was informed 
of the evidence and information necessary to substantiate his 
claim, the information required of him to enable VA to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence and information in support 
of his claim, and the evidence that he should submit if he 
did not desire VA to obtain such evidence on his behalf.  The 
VCAA letter informed the veteran that he should submit any 
medical evidence pertinent to his claim.  VCAA notice was 
provided to the appellant prior to the initial adjudication 
in this matter.  See Pelegrini, supra.

While the veteran did not receive timely notice regarding the 
rating of hip disability or effective dates of awards 
(Dingess v. Nicholson, 19 Vet. App. 473 (2006)), the decision 
below denies service connection; neither the rating of a 
disability nor the effective date of an award is a matter for 
consideration.  Hence, the veteran is not prejudiced by the 
timing of such notice.

The veteran's pertinent records are associated with the 
claims file.  The RO arranged for a joints examination in 
August 2003.  Significantly, while that examination 
established the presence of bilateral hip disability, it did 
not address the etiology of such disability.  The Board has 
considered whether a VA examination or medical opinion is 
necessary.  Because there is no objective evidence of a left 
hip injury in service, no evidence of left hip disability in 
service, and no competent evidence that suggests a possible 
nexus between the veteran's current left hip disability and 
his service, the Board finds that a VA examination to secure 
a medical nexus opinion is not necessary.  See 38 C.F.R. 
§ 3.159(c)(4)(i)(B)(C).  VA's duty to assist is met.  The 
veteran has not identified any pertinent evidence that 
remains outstanding.  He was granted a 90 day abeyance period 
to submit additional evidence; no additional evidence was 
received during that time.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of this claim.

B.	Factual Background, Legal Criteria, and Analysis

Service connection - left hip:

The veteran's service medical records (SMRs) contain no 
mention of complaints of, or treatment for, a left hip 
disability.  On service separation examination, he voiced no 
complaints of left hip disability.  Clinical evaluation of 
the lower extremities was normal.

Postservice records from 1989 to 2002 include an October 1999 
report (pertaining essentially to treatment for back 
disability) from Dr. S.M. which notes left hip flexor was 
impaired due to pain.  May 2000 to November 2002 records from 
Dr. D.D. show end-stage osteoarthritis of the hips as well as 
pre and post operative treatment for bilateral total hip 
replacement.

In a July 2003 statement, the veteran's spouse indicated that 
shortly after his treatment for prostate cancer in 1997, he 
began experiencing pain in both hips.

On August 2003 VA joint examination, the veteran reported 
that he developed left hip pain in 1995.  He advised that he 
has had less hip pain following the bilateral total hip 
replacement.  A history of degenerative joint disease of the 
hips was noted.

At the September 2007 Travel Board hearing, the veteran and 
his representative claimed that the bilateral hip arthritis 
had its onset in service.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If 
certain chronic diseases (including as pertinent here 
arthritis) are manifested to a compensable degree within one 
year following a veteran's discharge from active duty, they 
may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

It is not in dispute that the veteran has a left hip 
disability; he has undergone total left hip replacement.  
What he must still show to establish service connection for 
left hip disability is that the current disability is related 
to service.  A left hip injury in service is not show, and a 
left hip disability was not manifested in service.  Arthritis 
of the left hip was not manifested in the first postservice 
year.  Consequently, service connection for left hip 
disability on the basis that such disability became manifest 
in service, and persisted, or on a presumptive basis (for 
arthritis of the left hip as chronic disease under 
38 U.S.C.A. § 1112) is not warranted.  

The veteran may still establish service connection for left 
hip disability if competent (medical) evidence relates the 
disability to service.  See 38 C.F.R. § 3.303.  There is no 
such evidence.  No medical provider has opined that the 
veteran's current left hip disability may somehow be related 
to his service.  At the request of the veteran, the record 
was held in abeyance to afford him the opportunity to submit 
evidence relating his hip disability to his service.  No such 
evidence was received.  Significantly, a lengthy time 
interval between service and the initial postservice 
manifestation of a disability for which service connection is 
sought (here more than 30 years) is, of itself, a factor 
weighing against a finding of service connection.  See Maxson 
v. Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 2000).  

As the veteran, his spouse and representative are laypersons; 
their own opinions that his left hip disability is somehow 
related to his service are not competent evidence.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
preponderance of the evidence is against this claim.  
Accordingly, it must be denied.

New and Material evidence - right hip:

Generally, an unappealed determination by the RO is final 
based on the evidence of record at the time of such 
determination.  38 U.S.C.A. § 7105.  However, if new and 
material evidence is presented or secured with respect to the 
claim that has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

Since the claim to reopen was filed after August 29, 2001, 
the current regulatory definition of the new and material 
evidence under 38 C.F.R. § 3.156(a) applies. New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence cannot be 
cumulative or redundant of the evidence already of record 
when the last final denial of the claim was made, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence 
is presumed.  Justus v. Prinicipi, 3 Vet. App. 510, 513 
(1992).

An October 1975 rating decision denied service connection for 
right hip disability based essentially on a finding that such 
disability was not shown.  That decision is final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1105.

Evidence of record at the time of the October 1975 rating 
decision included the veteran's SMRs, which show he was seen 
for a right hip injury, resulting in right hip contusion in 
December 1965.  Also of record was the veteran's testimony at 
the September 1975 local RO hearing.

Evidence received since the October 1975 rating decision 
includes: statements from the veteran and his spouse claiming 
that his current right hip disability is related to service; 
postservice records from 1989 to 2002 which show advanced 
end-stage osteoarthritis as well as pre and post-operative 
treatment for total right hip replacement; an August 2003 VA 
joint examination report which notes degenerative joint 
disease of the right hip; and testimony by the veteran and 
his spouse.

As the claim was previously denied based essentially on 
findings that current right hip disability was not shown, for 
new evidence received to be material, it must relate to this 
unestablished fact, i.e., current right hip disability must 
be shown.

It is no longer in dispute that the veteran has a right hip 
disability; osteoarthritis of the right hip (post total right 
hip replacement) is well documented.  Because the evidence 
address directly the basis for the previous denial of the 
claim, it relates to an unestablished fact needed to 
substantiate the claim of service connection for right hip 
disability.  Evidence of current right hip disability, along 
with an event (right hip injury) in service to which the 
current disability could be attributed would also raise a 
reasonable possibility of substantiating the claim of service 
connection for a right hip disability.  Hence, the additional 
evidence received since 1975 is both new and material, and 
the claim of service connection for post total hip 
replacement, right hip disability may, and must, be reopened.  


ORDER

Service connection for a post total hip replacement, left hip 
disability, is denied.

The appeal to reopen a claim of service connection for a post 
total hip replacement, right hip disability is granted. 


REMAND

As noted, the veteran's SMRs document he was seen in December 
1965 for a right hip injury.  Mild contusion was diagnosed.  
Postservice records show arthritis in the right hip, 
resulting in right total hip replacement.  The veteran was 
examined by VA in August 2003; however, the examiner did not 
address whether the veteran's right hip disability might be 
related to the injury in service.  The reopening of the 
veteran's claim has triggered VA's duty to assist by 
arranging for a medical examination to obtain a medical 
opinion addressing the medical question presented.

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for the veteran 
to be examined by an orthopedic specialist 
to determine the likely etiology of his 
current right hip disability, and 
specifically whether it is related to his 
injury in service.  The veteran's claims 
file must be reviewed by the examiner in 
conjunction with the examination.  Based 
on examination of the veteran and a review 
of his claims file, the examiner should 
provide an opinion as to whether the 
veteran's current right hip disability is, 
at least as likely as not [i.e., a 305 or 
better probability], related to his active 
service (and specifically the right hip 
injury therein).  The examiner must 
explain the rationale for the opinion 
given.  

2.  The RO should then readjudicate de 
novo the claim of service connection for a 
right hip disability.  If it remains 
denied, the RO should issue an appropriate 
supplemental statement of the case and 
afford the veteran and his representative 
the opportunity to respond before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


